Citation Nr: 1139804	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claim for service connection for bilateral hearing loss and assigned a noncompensable rating, effective November 18, 2005.

In August 2010, a Central Office hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  

The Board notes that the Veteran's original VA claims file has been lost, and that the current file has been rebuilt.

The Veteran's claim was remanded in September 2010 and April 2011 for additional development, which has since been accomplished.

Notably, an April 2007 rating decision reduced the Veteran's 100 percent rating for his service-connected prostate cancer to 10 percent.  He submitted a timely February 2008 notice of disagreement.  In an August 2008 rating decision, the RO assigned a 40 percent rating for the Veteran's prostate disability and subsequently issued an August 2008 statement of the case.  The Veteran did not submit a substantive appeal with respect to this issue.  As such, it is not before the Board at this time.


FINDING OF FACT

At no time during the appeal period has the Veteran's auditory acuity been worse than Level I in the right ear or worse than Level II in the left ear.


CONCLUSION OF LAW

An initial compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in  substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice,  followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As noted, the present claim arises from an appeal of the initial evaluation following the grant of service connection for bilateral hearing loss.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA (or, in some cases, fee basis) audiologic evaluations in January 2006, September 2009, December 2010, and February 2011 to evaluate the severity of his hearing loss disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the hearing loss disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Notably, the September 2009 and December 2010 examinations discuss the impact of the Veteran's hearing loss disability on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).   

The Board also finds that there was substantial compliance with the most recent April 2011 remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to inquire from the Veteran's private examiner, Dr. B. M., whether or not the Maryland CNC testing was utilized in arriving at the speech discrimination scores listed in a September 2009 private audiogram.  Furthermore, the AMC/RO was to request that the February 2011 VA provider submit clarification concerning the results of the Veteran's hearing test.  Following the Board's remand, these directives were accomplished.  The RO has substantially complied with the April 2011 Board remand directives.  Therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

B.	Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that a compensable initial evaluation is warranted for his service-connected bilateral hearing loss disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v.  West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.   Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged  rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the November 2005 effective date for the award of service connection.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing  impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  (Here, the exceptional patterns do not apply, so the Veteran's hearing loss is rated by application of 38 C.F.R. § 4.85.)  

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

In the present case, the Board finds that the Veteran's bilateral hearing loss, when evaluating his symptoms throughout the appeal period under the pertinent rating criteria, does not meet the criteria for assignment of a compensable rating at any time during the rating period on appeal.

The pertinent evidence during the appellate period of review first includes results of a January 2006 fee basis audiologic examination.  The examiner documented audiometry results as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
40
45
75
LEFT
65
50
55
70
115

The average puretone thresholds were 55 decibels in the right ear and 73 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.

Charting the January 2006 VA audiologic examination results on Table VI of 38 C.F.R. § 4.85, results in a Roman Numeral I for the right ear, and a Roman Numeral II for the left ear.  The left ear is the poorer ear for 38 CFR 4.85's Table VII.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the left ear, with column I, the right ear.  

On September 2009 audiologic evaluation on behalf of VA, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
45
85
LEFT
55
50
50
75
105

The average puretone thresholds were 51 decibels in the right ear and 70 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner opined:

"Based on audiologic findings, the Veteran is a candidate for a hearing aid in each ear.  The effect of the condition on the [Veteran's] usual occupation is difficulty hearing during business meetings, especially those individuals at the end of the room.  The effect of the condition on the [Veteran's] daily activities is difficulty hearing."

Charting the September 2009 VA audiologic evaluation results on Table VI of 38 CFR 4.85, results in a Roman Numeral II for the left ear and a Roman Numeral I for the right ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear.

A September 2009 private audiologic evaluation documents: 

"History of asymmetrical hearing loss (worse in the left ear), [Veteran] reports decrease in left ear, intermittent tinnitus, both ears, no dizziness."

In an August 2010 letter, Dr. B. M. indicated that the Veteran's 0 percent rating was not reflective of his severe hearing disability.  That letter indicated that the Veteran had "significant" hearing loss.

During his August 2010 Central Office hearing, the Veteran reiterated his contentions that his hearing loss disability should be compensated because he has difficulty with everyday conversations.  

Upon December 2010 VA audiologic evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
45
75
LEFT
55
40
45
60
105

The average puretone thresholds were 46.26 (46) decibels in the right ear and 62.5 (63) decibels, in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  The examiner noted that the Veteran's hearing loss disability significantly affects the Veteran's occupational activities as he has difficulty hearing.  The examiner did not find that the hearing loss disability affected the Veteran's usual daily activities.

Charting the December 2010 VA audiologic evaluation results on Table VI of 38 CFR 4.85, results in a Roman Numeral II for the left ear and a Roman Numeral I for the right ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear.

On February 2011 VA audiology progress note, puretone thresholds, in decibels (actually documented on May 2011 VA addendum), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
30
50
90
LEFT
55
45
40
100
105

The examiner indicated that the Veteran's hearing loss disability had worsened since the December 2010 VA examination.

While such is not documented in the report, using the formula, the average puretone thresholds were 52 decibels in the right ear and 72 decibels in the left ear.  Speech audiometry (documented in the July 2011 VA opinion) revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  

Charting the February 2011 VA audiologic evaluation results on Table VI of 38 CFR 4.85, results in a Roman Numeral II for the left ear and a Roman Numeral I for the right ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear.

A June 2011 letter from the office of Dr. N. M. M. indicated that the earlier audiogram performed in September 2009 was not conducted using the Maryland CNC Speech Discrimination testing.  As such, the results of that testing are not for consideration in evaluating the Veteran's hearing loss disability.  38 C.F.R. § 4.85.

On April 2011 private audiologic evaluation, puretone thresholds, in decibels (interpreted by VA in July 2011 and utilizing February 2011 VA speech discrimination results), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
40
45
30
45
LEFT
65
55
45
85
105

The average puretone thresholds were 53 decibels, in the right ear and 73 decibels, in the left ear.  Speech audiometry (as noted, used from the February 2011 VA evaluation) revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  

Charting the most recent April 2011 private audiologic evaluation results on Table VI of 38 CFR 4.85, results in a Roman Numeral II for the left ear and a Roman Numeral I for the right ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column II, the poorer ear.

In summary, the pertinent evidence during the period of appellate review consists of  audiologic evaluations that consistently reflect hearing loss to no worse than a noncompensable level.  Again, despite the impact on the Veteran's daily life, a compensable evaluation is not assignable because mechanical application of the rating schedule to the numeric designations of the audiometric evaluations results in a noncompensable evaluation.  Although credible and competent, the lay statements from the Veteran, as well as a medical statement from his private examiner describing "significant" hearing loss, fail to provide a basis for assigning a compensable schedular evaluation.  See Lendenmann, 3 Vet. App. 345.  "Staged ratings" are not warranted because the schedular criteria for a compensable rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due  exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate, because the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hearing loss disability, as shown by the VA examination results.  

Additionally, the Veteran's descriptions, including in hearing testimony, of difficulty hearing and having to wear hearing aids, are not accounts of impairment beyond the norm, but reflect how hearing loss generally impacts function, and measures taken to cope with such impairment.  Therefore, referral for consideration of an extraschedular rating is not necessary.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.

Here, VA examiners have responded appropriately, as noted above, by indicating that the Veteran's hearing loss disability had significant effects on his occupation (i.e., difficulty hearing) and little to no impact on his daily functioning.  

Finally, as the record shows that the Veteran is employed (see page 3 of the hearing transcript), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


